Citation Nr: 0629282	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a condition 
manifested by pain in both legs.

5.  Entitlement to service connection for a condition 
manifested by back pain.  

6.  Entitlement to service connection for a condition 
manifested by dizziness and forgetfulness.

7.  Entitlement to service connection for residuals of a head 
injury.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had service with the United States Armed Forces 
of the Far East (USAFFE) and recognized guerilla service from 
December 1941 to June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Manila, Philippines, Regional Office 
(RO).  

The issues of entitlement to service connection for pain in 
the legs, back pain, dizziness/forgetfulness, and a head 
injury are addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not 
currently have post-traumatic stress disorder.

2.  Chronic hearing loss and tinnitus were not present during 
service, were not manifest within a year after separation 
from service, and there is no basis to conclude that the 
current hearing loss and tinnitus may be attributable to any 
event or injury during service.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2005).

2.  Hearing loss and tinnitus were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in April 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's initial duty to assist letter was provided 
before the adjudication of his claim.  The Board notes that 
the RO did not provide notice with respect to the effective-
date or the disability rating elements of the claims, See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
concludes however, that the appeal may be adjudicated without 
a remand for further notification as the effective date and 
rating matters are moot because the claims are denied.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's available service records and post service 
treatment records have been obtained.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  The Board 
concludes that VA examinations are not warranted.  The Board 
notes that the medical evidence regarding whether or not the 
veteran has PSTD is not in conflict.  Regarding the claim for 
hearing loss and tinnitus, for reason explained more fully 
below, the Board concludes that an examination is not 
warranted as there is no basis to conclude that the veteran's 
claimed hearing loss and tinnitus may be related to service.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To Service Connection For PTSD.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f)

The veteran contends that he developed the post-traumatic 
stress disorder as a result of his experiences during World 
War II.  During the hearing held in July 2006 before the 
undersigned Veterans Law Judge, the veteran testified as to 
his combat experiences.  The veteran also recounted some of 
his current psychiatric symptoms which he believed are 
related to his experiences in service.  

After reviewing the evidence which is of record, however, the 
Board finds that the preponderance of the evidence weighs 
against the claim for service connection for post-traumatic 
stress disorder.  The Board finds that the medical evidence 
which has been obtained reflects that the veteran does not 
currently have post-traumatic stress disorder.  In this 
regard, the Board notes that all of the psychiatric records 
reflect diagnoses other than post-traumatic stress disorder.  

The veteran's VA medical treatment records do not contain any 
mention of PTSD.  A VA biopsychosocial assessment report 
dated in March 2004 noted that the veteran reported that his 
present difficulties started in 1996 after his wife died.  
Also, he reported that he had occasional nightmares about his 
war experiences.  On examination, the veteran was neatly 
dressed and in no acute distress.  His thought processes were 
linear and speech was coherent and normal.  He had cognitive 
impairment as he thought Clinton was still President and he 
did not know the day of the week.  The examiner noted that 
the veteran had obvious cognitive impairment, though it 
apparently did not affect his activities of daily living.  
The only psychiatric diagnosis was dementia.  

The report of a psychological assessment conducted in April 
2004 by Nadeen Wolff-Fisher, Ph.D., shows that the veteran 
was examined and tested in a variety of ways.  The only 
psychological diagnosis was depressive disorder.  It was 
specifically noted that the veteran wanted to be assessed for 
PTSD because of his nightmares regarding World War II, but 
the examiner noted that "Test results indicate he does not 
show feelings and signs of Post-traumatic stress disorder 
related to his service in the military during World War II."  

The Board notes that the medical evidence which is currently 
of record was based on interview of the veteran plus a 
thorough review of his medical history.  The reports weigh 
against the claim as they show that the veteran does not have 
PTSD.  In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
held that, for the purposes of establishing service 
connection for post-traumatic stress disorder, there must be 
an unequivocal current diagnosis of post-traumatic stress 
disorder.  Similarly, the Court held in Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) that a service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  In the 
present case, however, all of the competent medical evidence 
shows that the veteran's symptoms do not support a diagnosis 
of post-traumatic stress disorder.  Accordingly, the Board 
concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.

II.  Entitlement To Service Connection For Hearing Loss And 
Tinnitus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

During the hearing held in July 2006, the veteran testified 
that he was exposed to gunfire and fell in a creek during 
service and the cold water and injury to his head caused him 
to develop hearing loss and tinnitus.  

However, after reviewing all of the evidence, the Board finds 
that the veteran's current hearing loss and tinnitus were not 
present until many years after service, and are not 
etiologically or causally related to active duty service or 
any incident therein.  

The veteran's only available service records do not contain 
any references to hearing loss.  On the contrary, the report 
of an affidavit given by the veteran in March 1945 reflects 
that in a section for listing the chronological record of 
wounds and illnesses incurred in service, lines were drawn to 
indicate there were no such illnesses.  Similarly, an 
affidavit given by the veteran in January 1946 shows that in 
a section for listing wounds and illness, it was indicated 
that he had "None."   Finally, a Philippine Army document 
dated in June 1946 indicates that with respect to wounds 
incurred in service there were "None", and with respect to 
illnesses incurred in service there were "None."  

There is no medical evidence of hearing loss or tinnitus 
within a year after separation from service.  The earliest 
record reflecting hearing loss is a private medical record 
dated June 2004 which reflects the presence of hearing loss.  
The Board notes that the treating physician did not offer an 
opinion relating the hearing loss to the claimed noise 
exposure or any other factor in service.  In fact, none of 
the current treatment records contain any medical opinion 
linking any current hearing loss with service.  

The Board has considered the veteran's testimony as to his 
belief that his hearing loss and tinnitus are related to 
service; however, the veteran, as a lay person, is not 
competent to offer a medical diagnosis or to assert medical 
causation of his disorder. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  For the sake of analyzing the claim, the Board 
accepts the veteran's testimony that he was exposed to 
factors such as loud noises, cold water and sustained 
injuries to his head.  However, to the extent that the 
veteran's testimony may be interpreted as indicating that he 
had continuity of symptomatology of tinnitus and hearing loss 
since service, the Board concludes that the testimony is not 
credible.  In this regard, the Board notes that the veteran's 
testimony is contradicted by the only service records which 
are available which indicate that he denied having wounds and 
illnesses.  Moreover, his claim of having had hearing loss 
and tinnitus on an ongoing basis is further contradicted by 
the complete lack of any medical evidence.  In addition, a 
claim for compensation previously filed by the veteran in 
October 1986 is completely negative for reference to hearing 
loss or tinnitus which the veteran now claims was present 
continuously.  A February 1994 claim by the veteran is 
likewise negative for references to the currently claimed 
hearing loss and tinnitus disabilities.  It was not until 
January 2004 that he veteran raised a claim for service 
connection for hearing loss and tinnitus.  The Board 
concludes that contemporaneous medical records, such as the 
service records and post service claim forms which are silent 
for complaints of healing loss and tinnitus, have 
significantly higher probative value than testimony present 
many years later in support of a claim for monetary benefits.  

In light of the lack of credible evidence of continuity of 
symptomatology since service, and the lack of any medical 
evidence to suggest that the current hearing loss and 
tinnitus may be related to the reported experiences in 
service, the Board concludes that a VA examination for the 
purpose of obtaining a medical opinion is not required.  
Under 38 C.F.R. § 3.159(c)(4), an examination is only 
required when information and evidence of record indicates 
that the claimed disability or symptoms may be associated 
with injury or disease in service.  Such evidence has not 
been presented in this case.  

The Board notes that the relevant combat veteran statute, 38 
U.S.C.A. § 1154(b), specifically allows combat veterans, in 
certain circumstances, to use lay evidence to establish 
service connection of a disease or injury. See Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  While section 
1154(b) relaxes the evidentiary burden for a combat veteran, 
it is important to note to what section 1154(b) pertains.  
"Section 1154(b) deals with the question whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required." Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  The Court succinctly 
stated this holding: "Section 1154(b) necessarily focuses 
upon past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service."  In other words, the statute 
regarding the testimony of combat veterans pertains to 
establishing the occurrence of an event during service.  The 
statutory presumption does not eliminate the general need for 
competent evidence of a relationship between an injury in 
service and a current disability.

Therefore, the Board finds that although the veteran may have 
sustained injuries in service, the preponderance of the 
evidence shows that chronic hearing loss and tinnitus were 
not present during service, were not manifest within a year 
after separation from service, and any current hearing loss 
and tinnitus are not attributable to any event or injury 
during service.  Accordingly, the Board concludes that 
bilateral hearing loss and tinnitus were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  


ORDER

1.  Service connection for post-traumatic stress disorder is 
denied.

2.  Service connection for hearing loss is denied.

3.  Service connection for tinnitus is denied.

REMAND

In a written statement dated in September 2003, the veteran, 
through his representative, submitted a notice of 
disagreement with a decision of August 2003 which denied 
service connection for a disorder manifested by pain in the 
legs, back pain, dizziness/forgetfulness, and a head injury.  
Subsequently, in a written statement of February 2004, the 
veteran disagreed with a decision of January 2004 which had 
again denied those same issues.  The RO has never issued a 
statement of the case on those issue.  Due process 
considerations mandate that the case be REMANDED for a 
statement of the case on that issue.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999) (holding that, where notice of 
disagreement is filed with decision and no statement of the 
case has been issued, the Board must remand, not refer, that 
issue to the RO for issuance of a statement of the case).  

Accordingly, the issues are remanded to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the rating decision of 
August 2003 which denied service 
connection for the above referenced 
issues.  The RO should then allow the 
veteran 60 days within the date of 
mailing of the statement of the case, or 
the remainder of the one year period from 
the date of notification of the decision 
being appealed, whichever period ends 
later, to perfect his appeal of those 
issues to the Board if he so desires by 
filing a VA Form 9 substantive appeal. 38 
C.F.R. § 20.302(b).  

2.  The veteran is hereby advised that 
the Board will only exercise appellate 
jurisdiction over this issue if he files 
a timely substantive appeal that complies 
with the provisions of 38 U.S.C.A. § 7105 
(West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


